             Case 1:19-mc-00391 Document 1 Filed 08/22/19 Page 1 of 4



GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York
By: LAWRENCE H. FOGELMAN
Assistant United States Attorney
86 Chambers Street, 3rd Floor
New York, New York 10007
Telephone: 212-637-2719
Facsimile: 212-637-2686
lawrence.fogelman@usdoj.gov

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------x
                                    :
UNITED STATES OF AMERICA,                                   PETITION TO ENFORCE
                                    :                       INTERNAL REVENUE
                      Petitioner,                           SERVICE SUMMONS
                                    :
                - v.-                                       19 Misc.
                                    :
THERESA RACHT,
                                    :
                      Respondent.
                                    :
------------------------------------x

        The United States of America (“Petitioner”), by its attorney Geoffrey S. Berman, United

States Attorney for the Southern District of New York, alleges upon information and belief as

follows:

        1.      This is a proceeding brought under the authority of sections 7402(b) and 7604(a)

of the Internal Revenue Code, 26 U.S.C. §§ 7402(b) and 7604(a), to enforce an Internal Revenue

Service (“IRS”) Summons (the “Summons”). The Summons is annexed to the Declaration of

Brian Hodge (the “Declaration”) as Exhibit 1.

        2.      The last known address of Theresa Racht (“Respondent”) is 461 Central Park

West, Apt. 3D, New York, New York 10025-3843, see Declaration ¶ 5, which is within the

jurisdiction of this Court.
             Case 1:19-mc-00391 Document 1 Filed 08/22/19 Page 2 of 4



       3.      Brian Hodge, a Revenue Officer (“RO”) employed in the IRS’s Small

Business/Self Employed Division, with a post of duty at 2283 3rd Avenue, 1st Floor, New York,

New York 10035-1760, is currently conducting an investigation for the collection of tax liability

of the Respondent for the calendar periods ending December 31, 2005 through December 31,

2013, and December 31, 2016. See id. ¶¶ 1, 3.

       4.      On August 16, 2018, the IRS duly issued the Summons directing the Respondent

to appear before the RO on September 5, 2018, at 10:00 a.m., to testify and produce for

examination the books, papers, records, or other data referred to therein. See id. ¶ 4, Exhibit 1.

       5.      On August 16, 2018, the RO served an attested copy of the Summons upon

Respondent by handing it to her at her last known address in New York. See id. ¶ 5, Exhibit 1.

       6.      On September 5, 2018, the Respondent failed to appear before the IRS for her

examination. See id. ¶ 6.

       7.      On October 4, 2018, the IRS’s Office of Chief Counsel sent a letter to the

Respondent directing that she appear before the RO on October 16, 2018. See id. ¶ 7, Exhibit 2.

       8.      The Respondent failed to appear on October 16, 2018. Respondent’s failure to

fully comply with the Summons continues to date. See id. ¶ 8.

       9.      The books, papers, records or other data sought by the Summons are not in IRS’s

possession. See id. ¶ 9.

       10.     The testimony and documents sought by the Summons may be relevant to, and

can reasonably be expected to cast light upon, the subject of the IRS’s investigation. See id. ¶

12.




                                                 2
             Case 1:19-mc-00391 Document 1 Filed 08/22/19 Page 3 of 4



       11.     All administrative steps required by the Internal Revenue Code for issuance of the

IRS Summons have been followed. See id. ¶ 10.

       12.     No Department of Justice referral, as defined by 26 U.S.C. § 7602(d)(2), is in

effect with respect to the Respondent for the years under investigation. See id. ¶ 13.

       13.     No previous application has been made for the order of relief sought herein.

       14.     It is the practice of this Court to proceed by Order to Show Cause in these

matters.

       WHEREFORE, Petitioner respectfully requests:

       1.      That this Court enter an order directing the Respondent to show cause why she

should not be required to comply with and obey the Summons;

       2.      That this Court enter an order directing the Respondent to obey the Summons by:

(a) producing the records requested in the Summons to the RO or other authorized official as

may be designated by the IRS, at such time and place as hereafter may be fixed by the RO; and

(b) appearing before the RO, at the time and place designated by the IRS, for the purpose of

giving testimony;

       3.      That the Petitioner recover its costs incurred in maintaining this proceeding; and




                                                3
           Case 1:19-mc-00391 Document 1 Filed 08/22/19 Page 4 of 4



      4.    That this Court grant such other and further relief as it deems just and proper.

Dated: New York, New York
       August 22, 2019

                                           GEOFFREY S. BERMAN
                                           United States Attorney for the
                                           Southern District of New York
                                           Attorney for the United States of America


                                     By:    s/Lawrence H. Fogelman
                                           LAWRENCE H. FOGELMAN
                                           Assistant United States Attorney
                                           86 Chambers Street, 3rd Floor
                                           New York, New York 10007
                                           Telephone: (212) 637-2719
                                           Facsimile: (212) 637-2686
                                           lawrence.fogelman@usdoj.gov




                                              4
